Citation Nr: 1415512	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  07-01 132	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right leg radiculopathy. 

2.  Entitlement to an initial rating in excess of 10 percent for left leg radiculopathy.

3.  Entitlement to an earlier effective date than July 27, 2010, for a separate compensable evaluation for left leg radiculopathy.  

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement for service connection for a left ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Navy from July 1991 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision regarding right leg radiculopathy, a July 2011 decision regarding left leg radiculopathy, and an April 2010 decision regarding a left ankle disability issued by the Department of Veterans Affairs Regional Office (RO) in Buffalo, New York.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS) to insure a total review of the evidence.  

VA has attempted to clarify whether or not the Veteran desired to have a hearing before the Board.  The Veteran had indicated that he wanted a hearing before the Board in a VA Form 9 dated in November 2010.  The Veteran then indicated that he did not want a hearing in a VA Form 9 submitted in August 2012.  VA sent the Veteran a letter dated July 15, 2013, to his address of record, to clarify whether the Veteran wanted to have a hearing.  The Veteran did not respond.  No hearing was held.  


FINDINGS OF FACT

1.  Prior to January 15, 2008, the Veteran's radiculopathy of his right leg has been productive of no more than mild incomplete paralysis.  

2.  On and after January 15, 2008, the Veteran's radiculopathy of his right leg has been productive of moderate incomplete paralysis, but not severe incomplete or complete paralysis.  

3.  The Veteran's radiculopathy of his left leg has been productive of moderate incomplete paralysis, but not moderately severe or severe incomplete paralysis or complete paralysis, throughout the period on appeal.  

4.  The Veteran previously filed a claim for left leg radiculopathy in June 2006; however, he withdrew that claim in March 2007.  

5.  The earliest pending claim for left leg radiculopathy was received by VA on July 27, 2010.

6.  An unappealed November 2007 RO decision denying service connection for a left ankle disability is final.  

7.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement for service connection for a left ankle disability. 

8.  The Veteran failed to report for his scheduled VA examination for his left ankle disability without good cause.  


CONCLUSIONS OF LAW

1.  Prior to January 15, 2008, the criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.124a, Diagnostic Code 8520 (2013). 

2.  On and after January 15, 2008, the criteria for an initial rating of 20 percent, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for an initial rating of 20 percent disabling for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for an earlier effective date than July 27, 2010, for separate compensable evaluation for left leg radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

5.  The criteria for reopening the claim for service connection for a left ankle disability, to include arthritis, are met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The criteria for service connection for a left ankle disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Disability Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

On a claim that arises from an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  Similarly, for claims for an increase  that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App 505 (2007).  

The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.  

When rating neurological conditions, disability in the field is ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  Given the facts of this case, evaluation of mental function is not applicable.  Regulations provide that ratings are to be assigned based the relative impairment of motor function, trophic changes, or sensory disturbance.  38 C.F.R. § 4.120.  Ratings for neuritis also anticipate loss of reflexes.  38 C.F.R. § 4.123.  Neuritis and neuralgia may also be characterized by constant pain.  38 C.F.R. §§ 4.123, 4.124.  Accordingly, the Board evaluates peripheral neurological disabilities through five areas of impairment: motor function, trophic changes, sensory disturbance, reflex loss, and pain. 

As will be explained below, no specific nerve has been identified as causing neurologic symptoms in this case.  In evaluating the Veteran's lower extremities, the Board will apply the criteria of DC 8520, which rates sciatic nerve paralysis.  See 38 C.F.R. § 4.124a.  The symptoms are described as involving pain radiating from the Veteran's back and numbness and tingling of the toes.  DC 8520 is the only peripheral nerve DC which affords disability ratings based on symptoms involving the whole of a lower extremity.  Id.  Ratings are warranted for incomplete paralysis whether mild (10 percent evaluation), moderate (20 percent), moderately severe (40 percent), or severe with marked muscular atrophy (60 percent).  Id.  An 80 percent evaluation requires complete paralysis of the sciatic nerve.  Id.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. Id. Neuritis and neuralgia of the sciatic nerve are rated under DCs 8620 and 8720, using the same criteria.  Id.  In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Right Leg Radiculopathy

The Veteran's right leg radiculopathy is currently evaluated at 10 percent disabling.  Service connection and a 10 percent evaluation were granted for right leg radiculopathy effective January 2006.  

The Veteran was evaluated twice in January 2006 at VA examinations for his spine disability and for his peripheral nerves.  At his spinal examination, the Veteran walked with a limp.  He complained of frequent pain that radiated down his right leg to his right knee.  Sensation to light touch showed pain in the right foot.  There was no decrease in sensitivity or tingling with light touch.  Muscle testing was normal.  Reflexes were normal at the knee, but diminished at the ankle.  At his peripheral nerves examination, the Veteran reported that he had pain radiating down his right leg, but also stated that his right leg was not weak.  He did report aching, burning, tingling, and numbness in the leg.  He also reported favoring the right leg.  On physical examination, power, tone, and bulk are normal in the gluteals, hamstrings, quadriceps, iliopsoas, foot dorsiflexors and plantar flexors.  The examiner also reported that that the Veteran showed decreased sensation to in the L5-S1 distribution.  His gait favored the right leg.  He had 2+ reflexes at the knee and none at the ankle.  

A February 2006 VA electrodiagnostic consultation report states the Veteran complained of paresthesias in the L5 distribution.  His muscle and motor tests were 5/5.  Sensation was intact to sharp and dull stimulus.  Reflexes were 2+.

A June 2006 VA neurology consultation report states that the Veteran had an altered gait due to left ankle pain.  He complained of radiating pain, especially when standing or walking.  Sensation was intact except for moderate reduction of position sense in the right great toe.  Reflexes were normal.  Motor power was within normal limits except for moderate "give way" weakness in the hip flexors, quadriceps, and hamstrings.  There was no focal muscle wasting or fasciculations.  The neurologist acknowledged the February 2006 electrodiagnostic results, but stated that the neurological exam did not reflect L5 and S1 radiculopathies.  

A June 2006 VA anesthesia consultation also provided an evaluation of the Veteran's right leg radiculopathy.  The Veteran reported radiating pain.  He had tried chiropractic and physical therapy with no effect.  The Veteran walked with a cane and had an antalgic gait.  Motor tone was normal.  Power was 4+/5 in all muscle groups.  Reflexes were "brisk."  The Veteran had discrepancies in straight leg raises in sitting and lying down positions.  

At a November 2006 VA examination, the Veteran reported ongoing daily pain.  The Veteran's reflexes were normal.  He had a markedly antalgic gait and walked with crutches.  

The Veteran was seen for a pain management consultation at VA in February 2007.  The Veteran reported to the consultation on crutches.  He was not able to fully flex and extend at the right SI (sacroiliac) joint because he had problems standing due to pain in his ankles.  He had good power and hip flexion, extension, abduction, and adduction.  Knee flexion and extension were grade 5 power.  Reflexes were diminished at 1+ in both knee and ankle.  

At a January 2008 VA examination, the Veteran reported constant and severe low back pain that radiated into the right buttock and leg.  He characterized the buttock pain as very severe.  He said that he had numbness, tingling, and burning of the entire right leg.  Power, tone, and bulk were normal in all muscle groups except for weakness in the right foot dorsiflexion and plantar flexion.  Sensory examination showed decreased sensation in the L5-S1 distribution.  Reflexes were 2+, except for the right ankle, where reflexes were absent.  

A February 2010 VA examination of the Veteran's right leg radiculopathy indicated that the Veteran reported that he had chronic right leg pain and weakness.  The examiner noted that the Veteran reported that the pain is constant and is worsened by prolonged weight bearing or sitting.  The examiner noted that regarding neurologic symptoms that power, tone, and bulk are normal in the gluteals, hamstrings, quadriceps, iliopsoas, foot dorsiflexors and plantar flexors.  The examiner also reported that that the Veteran showed decreased sensation to all modalities along the right lower extremity.  Reflexes were absent.

VA treatment notes from November 2010 indicate that the Veteran had complaints of radicular pain.  The examiner noted that motor power was difficult to assess secondary to pain.  The Veteran was assessed to have 3 to 4/5 strength in the lower limb.  Knee jerks 1+.  Ankle jerks were depressed. 

A March 2011 VA examination report indicates that the Veteran has poor balance, poor mobility, and the Veteran's "legs give out on him."  The Veteran was diagnosed with "severe bilateral lower extremity radiculopathy" caused by the Veteran's service-connected lumbar disc disease.  No muscular atrophy was noted.   The examiner also noted that the Veteran had an antalgic gait and a tremor.  The Veteran's peripheral nerve reflex for knee and ankle were absent.  The sensory aspect of the examination indicated that the L5 and S1 nerves were affected. Additionally, vibration was normal, pain/pinprick was decreased, position sense was normal, light touch was absent, and no dysesthesias were noted.  The motor examination portion indicated that the Veteran was capable of active movement against full resistance.   His motor function was rated five out of five for all criteria tested including: knee flexion, extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.   

A February 2012 VA primary care note indicates that the Veteran walked with a cane.  On physical examination, the Veteran's muscle tone and strength were normal except for the right hip flexion, quadriceps, and ankle muscles in the right leg.  

The evidence of record demonstrates significant impairment in four of the five areas of neurological function at various times.  The Veteran has consistently reported pain radiating into his right leg.  The Veteran's right leg reflexes were present at the knee and ankle levels until January 2008.  The Veteran's sensation did not become persistently diminished until January 2008.  There has been intermittent weakness and an antalgic gait; however, the antalgic gait has been associated with ankle problems.  The Board also notes that the Veteran is in receipt of service connection for bilateral pes planus, which was rated as severe prior to April 28, 2011, and pronounced thereafter.  The Veteran did not have atrophy or trophic changes at any time during the period on appeal.  The Board finds that the Veteran's right leg radiculopathy was productive of no more than "mild" symptoms prior to January 15, 2008, the date of the VA examination which first noted a combination of absent ankle reflex, diminished sensation, and some muscle weakness.  A rating in excess of 10 percent is not warranted for the period prior to January 15, 2008.  As of January 15, 2008, the Veteran's right leg radiculopathy became productive of persistently absent reflexes and diminished sensation, with intermittent muscle weakness.  The Board finds that the Veteran's right leg radiculopathy was productive of "moderate" incomplete paralysis on and after January 15, 2008.  

The Board also finds that the Veteran's right leg radiculopathy has not been productive of "moderately severe" or "severe" incomplete paralysis at any time during the period on appeal.  The Veteran's main complaint has been pain and weakness, but many motor function tests have found his muscle strength to be normal.  The Veteran has also complained of numbness and sensory disturbance, but the medical evaluations indicate that he has had sensation, though diminished in some areas, throughout the period on appeal.  The Veteran does not have marked muscular atrophy or any other trophic changes.  Taken together, the Veteran's consistent pain, loss of reflexes, and diminished, but not absent, sensation are not analogous to "moderately severe" incomplete paralysis.  

A higher 80 percent evaluation is not warranted as the Veteran does not have complete paralysis of the foot; the foot does not dangle and drop.  Active movement remains possible of muscles below the knee.  An 80 percent rating is not warranted.  

In reaching the above determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this claim because the preponderance of the evidence is against a schedular rating in excess of 40 percent.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left Leg Radiculopathy

Service connection and a 10 percent evaluation for left leg radiculopathy were granted effective July 27, 2010.  

At a February 2010 VA examination of the Veteran's right leg radiculopathy, the Veteran's left leg was evaluated as well.  The report indicated that the Veteran walked with a cane.  The examiner noted that the Veteran reported that the pain is constant and is worsened by prolonged weight bearing or sitting.  The examiner noted that regarding neurologic symptoms that power, tone, and bulk are normal in the gluteals, hamstrings, quadriceps, iliopsoas, foot dorsiflexors and plantar flexors.  The examiner also reported that that the Veteran showed decreased sensation to all modalities along the right lower extremity, though the left side sensation appears to have been normal.  Reflexes were 1+.

At a July 2010 VA orthopedic attending consultation, the Veteran complained more of right leg than left leg symptoms.  The Veteran reported using a brace and orthopedic shoes for his left ankle problems, discussed below.  He also reported using a cane due to his back and right leg problems.  Muscle strength in the ankles and feet was 5/5, with possibly 4+/5 on the left.  Sensation was intact.  

VA treatment notes from November 2010 indicate that the Veteran had complaints of radicular pain.  The examiner noted that motor power was difficult to assess secondary to pain.  The examiner noted that the Veteran had 3 to 4/5 strength in the lower limb.  Knee jerks were 1+.  Ankle jerks were depressed. 

A March 2011 VA examination report indicates that the Veteran has poor balance, poor mobility, and the Veteran's "legs give out on him."  The Veteran was diagnosed with "severe bilateral lower extremity radiculopathy" caused by the Veteran's service-connected lumbar disc disease.  No muscular atrophy was noted.  The examiner noted that the Veteran had an antalgic gait and a tremor.  The Veteran's peripheral nerve reflex for knee and ankle were absent.  The sensory aspect of the examination indicated that the L5 and S1 nerves were affected.  Additionally, vibration was normal, pain/pinprick was decreased, position sense was normal, light touch was absent, and no dysesthesias were noted.  The motor examination portion indicated that the Veteran was capable of active movement against full resistance.   His motor function was rated five out of five for all criteria tested including: knee flexion, extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.   

A February 2012 VA primary care note indicates that the Veteran walked with a cane.  On physical examination, the Veteran's muscle tone and strength were normal except for certain muscles in the right leg.  

The evidence of record demonstrates significant impairment in three of the five areas of neurological function.  The Veteran had complaints of radicular pain in November 2010 treatment notes.  This made it difficult for the examiner to assess his motor power.  On those examinations prior to and after November 2010, the Veteran had full 5/5 muscle strength in the left leg.  The Veteran also has not had atrophy, trophic changes, or organic changes in the left leg.  The Veteran's ankle jerks were depressed.  Additionally, according to the March 2011 VA examination, the Veteran's peripheral nerve reflex for knee and ankle were absent.  Regarding the sensory aspect of his disability, the Veteran's L5 and S1 nerves were affected.  However, vibration was normal, position sense was normal, and no dysesthesias was noted.  The Veteran's motor function was rated five out a five for all criteria.  The Veteran was capable of active movement against full resistance.  The Veteran has had impaired or absent reflexes, impaired sensation, pain, but motor function impairment or trophic changes throughout the period on appeal.  The Board finds that the Veteran's left leg radiculopathy is at least "moderate" in degree.  A 20 percent rating is warranted for left leg radiculopathy.  

The Board finds that the Veteran's left leg radiculopathy has not been productive of moderately severe incomplete paralysis during the period on appeal.  The Veteran has had diminished or absent reflexes during the period on appeal.  Neurological disabilities are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  The abnormal reflexes did not result in functional impairment of either lower extremity.  The Veteran has had sensory disturbances, but only light touch was absent.  Given the significant amount of preserved sensation and lack of functional impairment, the Board finds that the Veteran's left leg radiculopathy is most analogous to "moderate" incomplete paralysis.  An initial rating of 40 percent is not warranted.  

A higher 60 percent evaluation is not warranted as the Veteran does not have incomplete paralysis of the foot with marked muscular atrophy or any other trophic changes.  A higher 80 percent evaluation is not warranted as the Veteran does not have complete paralysis of the foot; the foot does not dangle and drop.  Active movement remains possible of muscles below the knee.  The Board concludes that a schedular 20 percent evaluation, but no higher, is warranted at this time. 

The Board has also considered whether staging is appropriate.  The Board finds, however, that the Veteran's left leg radiculopathy have not been moderately severe or worse for any portion of the period on appeal.  Staged ratings are not warranted.  Fenderson, supra.  

In reaching the above determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this claim because the preponderance of the evidence is against a schedular rating in excess of 20 percent.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Additional Considerations

The Board notes, that in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate by determining if the criteria found in the rating schedule reasonably describe the claimant's disability level and symptomatology.  If the schedular evaluation contemplates the claimant's level of disability and symptomatology, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The ratings criteria reasonably describe the Veteran's disability level and symptoms.  The Veteran is in severe pain and his ability to move is significantly curtailed.  The Veteran's occupational activities are limited by severe pain associated with his disability.  However, as discussed above, the medical evidence has demonstrated that the Veteran's reflex, sensory, and motor impairments are in accordance with, and are fully contemplated by, the ratings criteria.  These are components of the schedular ratings criteria discussed above.  As a result, the Board finds that the criteria found in the rating schedule reasonably describe the Veteran's neurological disability level and symptomatology; hence, referral for an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b).

II. Effective Date Earlier than July 27, 2010, for Separate Compensable Evaluation for Left Leg Radiculopathy

The Veteran seeks an effective date earlier than July 27, 2010 for the award of a separate compensable evaluation for left leg radiculopathy.  The Veteran contends that the effective date should be in January 2006. 

Under the applicable criteria, the effective date of an award of disability compensation based on an original claim for direct service connection or a claim reopened after final disallowance shall be the date following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

VA is required to look to all communications from the appellant which may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196 (1992).  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The Veteran initially filed a claim for left leg radiculopathy in June 2006.  The Veteran subsequently withdrew that claim in March 2007.  The effect of withdrawal is to terminate the pending claim, even though the RO had not adjudicated it.  

The Veteran filed a second claim for left leg radiculopathy which was received by VA on July 27, 2010.  This claim resulted in the grant of service connection in the July 2011 rating decision on appeal.  

The Board finds that the earliest pending claim for service connection for left leg radiculopathy was received on July 27, 2010.  The claim was not brought within one year after separation from active service in order to receive an effective date one day after separation from service.  Even assuming entitlement arose prior to July 27, 2010, service connection is awarded based on the later of the date of claim receipt or entitlement.  38 C.F.R. § 3.400.  

Due to the Veteran's own actions, his original June 2006 claim for service connection for left leg radiculopathy was withdrawn.  The record does not show another claim for service connection for left leg radiculopathy between the March 2007 withdrawal and the July 27, 2010 claim.  See Servello.  Based on the foregoing, the Board finds that service connection has been awarded based on the later of the date entitlement arose or date of receipt of the oldest pending claim.  As such, the Board finds that the preponderance of the evidence is against the Veteran's earlier effective date claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. New and Material Evidence

The record indicates that the Veteran was initially denied service connection for left ankle arthritis in July 1994.  The Veteran timely appealed the decision and perfected the appeal.  The Board denied the claim in a September 1999 decision as no ankle disability was present.  A petition to reopen the left ankle service connection claim to reopen was denied in a November 2007 RO decision.  The Veteran did not respond within one year with additional evidence or a Notice of Disagreement.  The November 2007 rating decision became final.  

VA decisions that are not appealed are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108.  VA treatment reports have been received since the 2007 denial that show current findings of chronic left ankle pain and instability constituting an ankle disability.  VA treatment reports illustrate significant laxity on the left compared to the right ankle.  The treatment notes are new to the file since the prior final denial, address the basis for the prior final denial by showing a current ankle disability, and raise a reasonable possibility of substantiating the ankle disability claim.  Reopening of the claim of service connection for a left ankle disability is warranted.  38 C.F.R. § 3.156(a).

IV. Service Connection 

The Board notes initially that the RO reopened and considered service connection for a left ankle disability on the merits in an October 2012 Statement of the Case.

Service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

As discussed previously, the Veteran has submitted VA treatment reports that show current findings of chronic left ankle pain, instability, as well as a diagnosis of arthritis and ligament damage.  The Veteran contends that the left ankle disorders are the result of in-service ankle injuries.

As discussed in the 1999 Board decision, the Veteran's service treatment records contained records showing treatment for complaints of pain in the left ankle.  Medical evaluations at separation from service and post service did not reveal a left ankle disorder.  

In compliance with its duty to assist, the RO requested a VA examination to obtain a medical opinion regarding etiology of the current left ankle condition.  Information received from the VA Medical Center indicates that they telephoned the Veteran twice, once on June 13, 2012, once on June 14, 2012 and wrote him a letter that was mailed on June 15, 2012, scheduling an appointment for the VA examination, but the Veteran did not pick up the telephone or respond.  The telephone number and address listed in the VA Medical Center records correspond to the telephone number and address the Veteran was using with the RO at that time.

The Veteran submitted a letter in November 2012 stating that he was unaware of that an examination was scheduled.  

The Board does not find that the Veteran's statement that he was unaware of the scheduled examination to be good cause for his failure to report for the examination.  As discussed, the VA Medical Center used the Veteran's then-current contact information three times in two mediums to schedule the examination.  There is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this presumption.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The mere allegation of non-receipt is not sufficient to rebut this presumption.  

The Board finds that the Veteran has failed to report for a VA examination without good cause.  Individuals for whom examinations have been authorized and scheduled in conjunction with VA compensation claims are required to report for such examinations.  38 C.F.R. § 3.326(a); see also Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655 (2013).   The Veteran's claim is for service connection in conjunction with a claim to reopen.  Accordingly, service connection is denied for a left ankle disability.  Id.  

V. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Veteran was provided notice numerous times including in August 2010 and July 2009, regarding his claims, and was informed of what evidence VA would provide and what evidence he should supply in support of his claim.  He was specifically informed as to how disability ratings are assigned based on the severity of the service-connected disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes relevant post-service pertinent medical records that address the Veteran's claims, and furthermore, the Veteran has been afforded several VA medical examinations which addressed his complaints.  

There is no indication of any additional relevant evidence that has not been obtained, and they are adequate for rating purposes. 

Based on the above, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).



ORDER

Entitlement to an initial disability rating in excess of 10 percent for right leg radiculopathy is denied prior to January 15, 2008.

Entitlement to an initial disability rating of 20 percent, but no higher, for right leg radiculopathy is granted on and after January 15, 2008. 

Entitlement to an initial disability rating of 20 percent for left leg radiculopathy is granted. 

Entitlement to an earlier effective date than July 27, 2010, for a separate compensable evaluation for left leg radiculopathy is denied.  

Service connection for a left ankle disability is denied. 



____________________________________________
J.B. Freeman 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


